Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9 and 12-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9, it is unclear what is meant by “ratio decreases with decreasing speed”. It is unclear if this is meant to refer to a value or absolute value of the ratio. Further, since an increased ratio would cause an increased yaw angle at a higher speed, potentially destabilizing the vehicle, it is unclear if the claim language is 
Regarding claim 12, it is unclear if the term “a mass” is meant to refer to mass or “center of mass” as recited with a definite article later in the claim.
Regarding claim 13, the phrase “modification steering angle” does not make grammatical sense in the context of the claim language. For examination purposes, the claim has been interpreted absent this phrase.
In the art rejections below the claims have been treated as best understood by the examiner. Any claim not explicitly rejected under this heading is rejected as being dependent on an indefinite claim.

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-7, 10-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xuyong Tu, (Robust navigation control and headland turning optimization of agricultural vehicles).

Regarding claim 1: 

Tu teaches an autonomous vehicle (see at least abstract, introduction, p. 1) comprising: 
one or more processors (processor, p. 16); and 
memory storing instructions that, when executed by the one or more processors, cause the autonomous vehicle to perform actions comprising: 
(see at least p. 41, 80-81, Fig. 4.11, section 4.5.2); 
determining, using a model of the autonomous vehicle, a first estimated leading steering angle for steering leading wheels of the autonomous vehicle and a second estimated steering angle for steering trailing wheels of the autonomous vehicle (see at least p. 80-81, Fig. 4.11, section 4.5.2); 
determining a tracking error between a state of the autonomous vehicle and the trajectory (see at least p. 48-56); 
determining, based at least in part on the tracking error, a first corrective steering angle for the leading wheels and a second corrective steering angle for the trailing wheels, the first corrective steering angle and the second corrective steering angle being determined to minimize vehicle sideslip and the tracking error (see at least p. 48-56, Fig. 3.5-3.9, p. 72-74); 
controlling, based at least in part on the first estimated steering angle and the first corrective steering angle, the leading wheels  (see at least p. 48-56, Fig. 3.5-3.9); and 
controlling, based at least in part on the second estimated steering angle and the second corrective steering angle, the trailing wheels (see at least p. 48-56, Fig. 3.5-3.9).
In case Tu does not clearly and unambiguously teach all aspects of the claim in a single embodiment, it would have been obvious to one of ordinary skill in the art at the 


Regarding claim 3:
Tu further teaches wherein the determining the first estimated steering angle and the second estimated steering angle is based at least in part on a steady state single track model that assumes zero sideslip for the autonomous vehicle (see at least p. 48-56, Fig. 3.5-3.9, p. 72-74).

Regarding claim 4:
Tu further teaches wherein the determining the tracking error comprises: determining a lateral offset of the autonomous vehicle relative to the path; and determining an angular offset between a current heading of the autonomous vehicle and the path (see at least p. 41, 49-54).

Regarding claim 5:
Tu further teaches wherein the determining the first corrective steering angle and the second corrective steering angle comprises minimizing the lateral offset and the angular offset (see at least p. 41, 49-54).

Regarding claim 6:
Tu teaches A method comprising: 
receiving a trajectory for a vehicle (see at least p. 41, 80-81, Fig. 4.11, section 4.5.2); 
receiving a current state of the vehicle comprising one or more of a position or orientation of the vehicle (see at least p. 30, p. 46); 
determining a tracking error comprising one or more of a different in orientation or a difference in position between the current state and the trajectory (see at least p. 48-56, tracking x, y, and heading errors, p. 89); 
determining, based at least in part on the tracking error and using a vehicle model comprising modeled dynamics of the vehicle, a first corrective steering angle for the leading wheels and a second corrective steering angle for the trailing wheels (see at least p. 48-56, Fig. 3.5-3.9, p. 72-74)p. 80-81, Fig. 4.11, section 4.5.2); 
controlling a first steering angle of the leading wheels based at least in part on the first corrective steering angle (see at least p. 48-56, Fig. 3.5-3.9); and 
controlling a second steering angle of the trailing wheels based at least in part on the second corrective steering angle (see at least p. 48-56, Fig. 3.5-3.9).
In case Tu does not clearly and unambiguously teach all aspects of the claim in a single embodiment, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the teachings of Tu in any combination, including utilizing the disclosed model minimizing sideslip with the corrective steering angles since the combination would yield the predictable result of an autonomous vehicle following a desired trajectory and correcting for trajectory errors based on a known vehicle model.

Regarding claim 7:
Tu further teaches wherein the determining the first estimated steering angle and the second estimated steering angle is based at least in part on a ratio of the second estimated steering angle to the first estimated steering angle (see at least p. 48-56, Fig. 3.5-3.9, p. 72-74).

Regarding claim 10:
Tu further teaches wherein the first estimated steering angle and the second estimated steering angle are based at least in part on a dynamic model of the vehicle that assumes zero sideslip for the vehicle (see at least p. 48-56, Fig. 3.5-3.9, p. 72-74).

Regarding claim 11:
Tu further teaches wherein the dynamic model is a dynamic bicycle model and the first estimated steering angle the second estimated steering angle are determined based at least in part on one or more of a cornering stiffness of a tire comprising at least one of the leading wheels or the trailing wheels and a friction coefficient for the tire (see at least p. 54-55, p. 72-74).

Regarding claim 12:
Tu further teaches wherein the first estimated steering angle and the second estimated steering angle are further determined based at least in part on a mass of the vehicle, a first distance from the center of mass of the vehicle to a first rotational axis associated with the leading wheels and a second distance from the center of mass of the vehicle to a second rotational axis associated with the trailing wheels (see at least p. 37, M, a, b, p. 43-44).

Regarding claim 13:
Tu further teaches determining a first estimated steering angle for steering the leading wheels of the vehicle; and determining a second estimated steering angle for steering the trailing wheels modification steering angle (see at least p. 37, 41).

Regarding claim 14:
Tu further teaches wherein the controlling the leading wheels comprises controlling the leading wheels according to a leading wheel control angle that includes a sum of the first estimated steering angle and the first corrective steering angle and the controlling the trailing wheels comprises controlling the trailing wheels according to a trailing wheel control angle that includes a sum of second estimated steering angle and the second corrective steering angle (see at least p. 48-56, Fig. 3.5-3.9, p. 72-74).

Regarding claims 16-19, Tu teaches a computer readable medium performing the method as above.

Claim Rejections - 35 USC § 103
Claims 2, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tu as applied to claim 1 and 7 above, and further in view of Flores de Jesus et al. (US 2019/0118858).

Regarding claims 2, 8, and 20:

Tu is silent as to the ratios being dependent on speed thresholds.
Flores teaches a system and method of controlling a vehicle comprising a four wheel steering system wherein determining the first estimated steering angle and the second estimated steering angle is based at least in part on a ratio of the second estimated steering angle to the first estimated steering angle and the ratio is: a negative ratio when a current speed of the vehicle is below a first threshold speed; and a positive ratio when the current speed is above a second threshold speed (see at least [0031], Fig. 3).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the autonomous vehicle with four wheel steering as taught by Tu with the well-known technique of utilizing out of phase steering at low speeds and in phase steering at higher speeds as taught by Flores in order to provide improved turning radius and maneuverability at lower speeds and greater stability at higher speeds.

Claim Rejections - 35 USC § 103
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tu as applied to claim 14 above, and further in view of Gupta et al. (US 2018/0043931).

Regarding claim 15:
Tu teaches the limitations as in claim 14 above. Tu is silent as to feedforward control. 
Gupta teaches a system and method of controlling four wheel steering of an autonomous vehicle including wherein the first estimated steering angle is a feedforward steering angle, the first corrective steering angle is a feedback steering angle (see at least abstract, [0004-0006], [0031-0034]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the autonomous vehicle four wheel steering control system and method as taught by Tu with the technique of estimating an angle with a feedforward command and a corrective angle as a feedback command as taught by Gupta in order to anticipate a desired steering angle based on a desired trajectory and the environmental factors, while correcting any offset detected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on Monday-Friday 8-4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ryan Rink/           Primary Examiner, Art Unit 3664